DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received January 28, 2021:
Claims 4-5 have been canceled as per Applicant’s request.  Claims 8-15 have been added.  Claims 1-3, 6, and 8-15 are pending.
The previous prior art rejection is withdrawn, and all previously withdrawn claims are rejoined.  The application is in condition for allowance.
Election/Restrictions
Claims 1 (generic to some species) and 9 (generic to all species) are allowable. Claims 2-3, 6, 10-12, and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species 1-5, as set forth in the Office action mailed on June 18, 2018, is hereby withdrawn and claims 2-3, 6, 10-12, and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Smith on February 12, 2021.
The application has been amended as follows: 
In claim 1, change the word “exerting” (third to last line) to ‘exerted’.
Allowable Subject Matter
Claims 1-3, 6, and 8-15 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claims 1 and 9. 
	Claims 1 and 9 teach the electrochemical cell comprising the elements therein.
	Claim 1 requires a specific structure to the deformable cushion material, specifically that it mitigates stress being exerted between the electrode body and the exterior body due to a difference in thermal expansion coefficient therebetween.  	US 2015/0132667 (Sato et al.) previously relied upon relies upon a biasing force with respect to the spring (para 0046), and thus the spring exerts force (rather than mitigates/absorbs as claimed). There is no motivation to change the prior art to that of the claimed invention.  
	Claim 9 requires a specific structure regarding the positive and negative layers, specifically the relief holes and vias that pass therethrough to connect positive and negative electrode layers, respectively.   US 2001/0012193 (Watanabe et al.), previously relied upon, does not teach such a structure.  There is no motivation to change the prior art to that of the claimed invention.  Thus, none of the prior art of record teach, suggest, or render obvious, the invention of claim 9.  Since claims 10-15 are dependent upon claim 9, they are rejected for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EUGENIA WANG/Primary Examiner, Art Unit 1796